 In the Matterof PATEK BROS.,INC., EMPLOYERandGLAZIERS' LOCALUNIo1V No. 1204 OF PAINTERS,DECORATORS & PAPERHANGERS OFAMERICA, A. F. of L., PETITIONERCase No. 13-R-41076.-Decided'April 25,19-117Laonfrom, Tighe, Engelhard di Peck, by Mr. Egon W: Peck,of'Milwaukee,Wis., for the Employer.Padw.vay, Goldberg di Pre^viant, by Mi. Alfred G. Goldberg,of Mil-vaukee,Wis., for the Petitioner.Mfr. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDCERTIFICATIONOF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board onFebruary 3, 1947, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election, a Tally of 'Ballots was furnished theparties. - The Tally shows that there were approximately 38 eligiblevoters and that 31 of these eligible voters cast ballots, of which 21were for the Petitioner, 7 were against the Petitioner, and 3 werechallenged.Thereafter, a hearing was held at Milwaukee, Wisconsin, on March12, 1947, before Max Rotenberg, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the_ National Labor RelationsBoard makes the following :FINDINGS 'Or, FACT1.T1lE BUSINESS OF THE EMPLOYERPatek Bros.,Inc., aWisconsincorporation,is engaged in the manu-facture and distribution of paint, varnish,enamels, and relatedproducts,and the processing and distribution of various kinds of plate73 N L.R. B., No. 117.611 '612,1DECISIONS OF NATIONAL LABOR RELATIONS BOARDglass at its Milwaukee,Wisconsin,plant.During'the 12-monthperiod before the hearing;the Employer purchased about $800,000worth of materials for use in its operations,of which approximately80 percent was obtained from sources outside the State ofWisconsin.During_the same period,the Employer sold about$1,250,000 worthof finished products,of which approximately 20 percent was shippedto points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.,II.TiIE ORGANIZATIOI^T INVOLVEDThe Petitioner is a labor organization' affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTIONCONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer instil thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties at thehearing, that all glass workers and glass handlers of the Employer,excluding glaziers,' office employees, working foremen,2 and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESHaving excluded the three working foremen from the unit in accord-ance with the desires of the parties, we hereby sustain the challenges,to their ballots.As it appears that the Petitioner has secured a major-ity of the valid votes cast, we shall certify it as the collective bargain-ing representative of the employees in the appropriate unit.3Glaziers'are now separately represented by the Petitioner under the terms of a col-lective bargaining contract?The Employer urges that the Board should make a specific finding that August Hall-strand, John Krechel, and George McNally, the three working foremen whose ballots werechallenged at the prehearing election on the ground that they were supervisory employees,possess supervisory authority within the meaning of the Board's customary definition.However,,in view of the agreement of the parties at the hearing that the three working fore-men should be excluded from the unit, we find it unnecessary to pass upon this question. PATEK BROS.; INC.613CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Glaziers' Local Union No. 1204 ofPainters, Decorators & Paperhangers of America, A. F. of L., hasbeen designated and selected by a majority of all glass workers andglass handlers of Patek Bros., Inc., Milwaukee, Wisconsin, excludingglaziers, office employees, working foremen, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action,,as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, the saidorganization is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.